DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          GLORIA V. SMITH,
                             Appellant,

                                     v.

      INNOVA INVESTMENT GROUP, LLC, and MONSANT, LLC,
                         Appellees.

                              No. 4D15-4727

                               [July 6, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No.
501999CA007242.

  Gloria V. Smith, West Palm Beach, pro se.

   F. Lee Morrison of South Milhausen, P.A., Orlando, for appellees,
Innova Investment Group, LLC and Monsant, LLC.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.